DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite the limitation "the rotational direction" in line 15, “the clamped molds” in line 19.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear if “an injection molded article” in line 12 is the same or different than an injection molded article in line 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umezawa (WO 2016/104090 – the reference numbers are from the US equivalent 2017/0348883).
Umezawa discloses an injection molding apparatus, comprising: 
a turntable 5 rotates back and forth in a range of 120 degrees between a first position and a second position; 
first, second, and third lower molds 6, 7, 8 disposed at an angle of 120 degrees on the turntable;
fourth to sixth molds 9, 10, and 11 serving as upper molds are disposed above the turntable 5 and corresponding the first to third molds 6, 7, and 8; 
wherein the fourth to sixth molds 9, 10, and 11 move up and down in order to clamp and open the first to third molds 6, 7, and 8 for vertical contact and separation movement;
first to third injection devices 12, 13, and 14 are provided to perform first to third injections;
a control unit to control the rotation of the turntable 5, to control the contact and separation control of clamping and opening of the molds, and to control the injection of the first to third injection devices [0023]. 
Umezawa discloses a method for producing injection molded body, comprising the steps of:
moving the molds 6, 7, 8, 9, 10, and 11 toward each other, so that when the turntable is located at the first position FIG. 4(A), the first mold 6 faces the fourth mold 9, the second mold 7 faces the fifth mold 10, and the third mold 8 faces the sixth mold 11;
clamping the molds together to form closed mold cavities Fig. 4(A); 
injecting molding material from the first to third injection devices 12-14 into the mold cavities; wherein primary injection of a resin material from the first injection device 12 to mold the first member 2 between the first and fourth molds 6 and 9, secondary injection in which the integration resin 4 is injected to an abutting portion of the first and second members 2 and 3 from the second injection device 13 in the second and fifth molds 7 and 10 is performed in order to integrate the first and second members 2 and 3, and primary injection in which a resin material is injected from the third injection device 14 is performed in order to mold the second member 3 between the third and sixth molds 8 and 11 – Fig. 4(A);
rotating the turntable 5 120 degrees to a second position Fig. 4B, where molds 6-11 are separated from each other, wherein the molded body 1 is unloaded from the second mold 7, while the first member 2 remains in the first mold 6, the second member 3 remains in the sixth mold 11 – Fig. 4(B);
rotating the turntable 5 120 degrees (clockwise) so that the second and fourth molds 7 and 9, the third and fifth molds 8 and 10, and the first and sixth molds 6 and 11 face each other – Fig. 4 (C);
clamping the molds to form mold cavities, the first injection device 12 performs primary injection to mold the first member 2 between the second and seventh molds 7 and 9, the second injection device 13 performs primary injection in order to mold the second member 3 between the third and fifth molds 8 and 10, and the third injection device 14 performs secondary injection of the integration resin 4 into an abutting portion of the first and second members 2 and 3 in the first and sixth molds 6 and 11 in order to integrate the first and second members 2 and 3 that are molded in the first injection process – Fig. 5(A);
rotating the turntable 5 120 degrees, opening the molds so that the first member 2 remains in the second mold 7, the second member 3 remains in the fifth mold 10, and the injection molded body 1 is unloaded – Fig. 5 (B);
rotating the turntable 120 degrees counterclockwise, so that the first and fourth molds 6 and 9, the second and fifth molds 7 and 10, and the third and sixth molds 8 and 11 are disposed to face each other – Fig. 5 (C);
clamping the fourth to sixth molds 9, 10, and 11 with the first to third molds 6, 7, 8, the process returns to the first injection process in FIG. 4(A). Thereafter, operations are set to be repeated in this order.
Umezawa further discloses that different materials can be used for form different layers and to produce the injection molded body 1 in series [0031], wherein a transparent polycarbonate resin and an acrylic resin can be used to make product such as side turn lamp [0001], which the same product in the current application in which a lens and a housing are integrally mold – as described in the current specification [0002]. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe et al. (US 2020/0055219) discloses an injection molding apparatus includes four injection units for molding product having different colors/material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU-KHANH T. NGUYEN/Examiner, Art Unit 1743